276 S.W.3d 395 (2009)
John JAGGER, Appellant,
v.
Daryn STARK, Respondent.
No. ED 91184.
Missouri Court of Appeals, Eastern District, Division Five.
February 3, 2009.
Paul Eric Bond, Palmyra, MO, for appellant.
Ryan Patrick Schuenke, Hannibal, MO, for respondent.
Before: NANNETTE A. BAKER, C.J., PATRICIA L. COHEN, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Johm Jagger appeals from the judgment of the Circuit Court of Marion County, the Honorable Robert M. Clayton, II, presiding, denying his petition for damages. Jagger was hunting coyotes with his two dogs, when the dogs ran into Stark's garage. Stark came into the garage to find the dogs jumping on his truck and barking at his cat, which was in the rafters. After unsuccessfully attempting to drive out the dogs by kicking them and hitting one with a board; Stark went inside, retrieved a rifle, came back to the garage, and shot each dog, killing one. Jagger sued Stark for damages associated with the loss of his dogs, and Stark counter-claimed for damages to repair the scratches on his truck. After a bench trial, the court denied both claims. Jagger argues on appeal that Stark was not authorized under § 273.030 RSMo. (2000) or any other Missouri law to shoot Jagger's dogs, thus he should be entitled to damages for their loss.
We have reviewed the briefs and the record on appeal, and no error of law appears. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.